United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-3034                                                September Term, 2021
                                                                   1:21-cr-00537-JMC-1
                                                      Filed On: July 22, 2022
United States of America,

             Appellee

      v.

Ryan Samsel,

             Appellant


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Wilkins, Katsas, and Rao, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. It is

       ORDERED AND ADJUDGED that the district court’s May 18, 2022 order
denying appellant’s motion to revoke pretrial detention be affirmed. Appellant has not
demonstrated that the district court clearly erred in finding that no condition or
combination of conditions of release would reasonably assure the safety of any other
person and the community. See United States v. Hale-Cusanelli, 3 F.4th 449, 454–55
(D.C. Cir. 2021); United States v. Munchel, 991 F.3d 1273, 1282 (D.C. Cir. 2021).

       As we explained in Munchel, “those who actually assaulted police officers and
broke through windows, doors, and barricades, . . . are in a different category of
dangerousness than those who cheered on the violence or entered the Capitol after
others cleared the way.” 991 F.3d at 1284. Here, the Government proffered
photographic evidence that appellant pushed on and breached a barricade, ultimately
causing a police officer to fall backwards and sustain a concussion. The evidence
further showed that after breaching that barricade, appellant confronted another line of
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-3034                                                September Term, 2021

officers and attempted to wrest a riot shield away from one of them. Moreover,
appellant has nine prior criminal convictions, most of which involved assaults or threats.
This alleged conduct and prior criminal history support a sufficiently “identified and
articulable threat” to the community to permit pretrial detention. Id. at 1282 (alteration
omitted) (quoting United States v. Salerno, 481 U.S. 739, 751 (1987)).

       The district court did not clearly err in finding that no combination of release
conditions would adequately address this threat. Where a defendant “was arrested
while on parole,” we have explained that the district court had no need to elaborate on
why “a release subject to one or more of the conditions for release enumerated in [what
is now 18 U.S.C. § 3142(c)(1)(b)] would be futile.” United States v. Simpkins, 826 F.2d
94, 97 (D.C. Cir. 1987). Here, the district court reasonably relied on the evidence that
appellant’s alleged conduct in this case occurred while he was on supervision for prior
convictions, as did most of those prior crimes. Furthermore, the district court
reasonably found that even the most restrictive conditions of home confinement with
constant electronic monitoring would not suffice, particularly given that at least some of
appellant’s prior assault convictions arose in the domestic context.

       Finally, the district court committed no clear error in finding that appellant’s
medical condition did not warrant his release. Assuming that appellant’s condition
bears on the matter at hand, the district court considered it with the “utmost
seriousness” and ordered that appellant receive an independent medical evaluation at
an outside medical research center. Order at 3. On the record before us, the district
court did not need to do more than that.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after the
resolution of any timely petition for rehearing or petition for rehearing en banc. See
Fed. R. App. P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam




                                             2
          United States Court of Appeals
               FOR THE DISTRICT OF COLUMBIA CIRCUIT
                        ____________
No. 22-3034                                   September Term, 2021

                                            FOR THE COURT:
                                            Mark J. Langer, Clerk

                                    BY:     /s/
                                            Daniel J. Reidy
                                            Deputy Clerk




                                3